Citation Nr: 0814387	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  06-30 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUE

Entitlement to an increased evaluation for upper thoracic 
strain with degenerative disc disease of L5-S1, currently 20 
percent disabling. 


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from June 2000 to June 
2003.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2005 RO decision.  

A Board hearing was scheduled in April 2008 at the Central 
Office in Washington, D.C.  The veteran failed to appear for 
this hearing.  The veteran did not demonstrate good cause for 
his failure to appear for the hearing and did not indicate a 
desire for another hearing; as such, the Board will continue 
with appellate review. 


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The upper thoracic strain with degenerative disc disease 
of L5-S1 is manifested by 70 degrees flexion, 25 degrees 
extension, 25 degrees lateral flexion to the right and left, 
30 degree rotation to the right and left, and pain; but no 
ankylosis or incapacitating episodes.  


CONCLUSION OF LAW

The criteria for an increased rating in excess of 20 percent 
for service-connected upper thoracic strain with 
degenerative disc disease of L5-S1 have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5242 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in August 2005 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

With regard to this increased evaluation claim, the Board is 
aware of the Court's recent decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the Board is aware that the August 2005 VCAA 
letter does not contain the level of specificity set forth in 
Vazquez-Flores.  However, the Board does not find that any 
such procedural defect constitutes prejudicial error in this 
case because of evidence of actual knowledge on the part of 
the veteran and other documentation in the claims file 
reflecting such notification that a reasonable person could 
be expected to understand what was needed to substantiate the 
claim.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  
 
In this regard, the Board is aware of the veteran's 
statements in April 2006 which described the impact that his 
back pain on his daily life, including difficulty getting out 
of bed and bending at the waist.  These statements describe 
the effect of the service-connected disability on 
employability and daily life.  These statements indicate 
awareness on the part of the veteran that information about 
such effects, with specific examples, is necessary to 
substantiate a claim for a higher evaluation.  Significantly, 
the Court in Vazquez-Flores held that actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his claim.  Id. citing 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  This 
showing of actual knowledge satisfies the first and fourth 
requirements of Vazquez-Flores.
 
The Board also notes that the September 2005 and May 2007 
medical examinations involved range of motion and other 
testing that paralleled the relevant diagnostic criteria 
contained in 38 C.F.R. § 4.71a, applicable in the case at 
hand.  These studies, as well as the veteran's access to his 
medical examination reports, reflect that a reasonable person 
could have been expected to understand in this case what was 
needed to substantiate the claim.

Finally, the Board notes that the initial notification of the 
applicable rating criteria in the September 2006 statement of 
the case was followed up by an October 2007 supplemental 
statement of the case, representing VA readjudication action 
that served to render any pre-adjudicatory notice error non-
prejudicial.  Id.

For all of these reasons, the Board finds that any notice 
errors with regard to the second and third requirements of 
Vazquez-Flores are not prejudicial, inasmuch as they did not 
affect the "essential fairness of the adjudication."  Sanders 
v. Nicholson, 487 F.3d at 889.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, DD Form 214 and VA medical records.  The appellant 
was afforded VA QTC examinations in September 2005 and May 
2007.  Significantly, the appellant had not identified, and 
the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2007).  If the evidence for and against a claim is in 
equipoise, the claim will be granted.  A claim will be denied 
only if the preponderance of the evidence is against the 
claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2007); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. §  4.40 (2007).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Id.  Painful, unstable, or 
maligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2007).  The factors involved in evaluating and 
rating disabilities of the joints include weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45 (2007).  
In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2007).  

The veteran is currently assigned a 20 percent disability 
rating for his service-connected upper thoracic strain with 
degenerative disc disease of L5-S1 under 38 C.F.R. § 4.71a, 
Diagnostic Code 5242 (2007).  

Disabilities of the thoracolumbar spine, including under 
Diagnostic Code 5242, are to be rated under the General 
Rating Formula for Diseases and Injuries of the Spine.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2007).  Under 
that rating formula, a 40 percent rating is assigned for 
forward flexion of the thoracolumbar spine to 30 degrees or 
less; or if there is favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is warranted for 
unfavorable ankylosis of the entire thoracolumbar spine.  
("Unfavorable ankylosis" is defined, in pertinent part, as 
"a condition in which the entire thoracolumbar spine is 
fixed in flexion or extension."  Id., Note (5).  These 
criteria are to be applied irrespective of whether there are 
symptoms such as pain (whether or nor it radiates), 
stiffness, or aching in the affected area of the spine, and 
they "are meant to encompass and take into account the 
presence of pain, stiffness, or aching, which are generally 
present when there is a disability of the spine".  See Id. 

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  Id., Note (2).  
Provided, however, that, in exceptional cases, an examiner 
may state that because of age, body habitus, neurologic 
disease, or other factors not the result of disease or injury 
of the spine, the range of motion of the spine in a 
particular individual should be considered normal for that 
individual, even though it does not conform to the normal 
range of motion generally recognized by VA.  Id., Note (3).  
Further, the term "combined range of motion" refers to 
"the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation"; 
provided, however, that the aforementioned normal ranges of 
motion for each component of spinal motion, as recognized by 
VA, are the maximum that can be used for calculation of the 
combined range of motion, and each range of motion 
measurement is to be rounded to the nearest five degrees  
Id., Notes (2) and (4).

The Board has reviewed all the medical evidence of record, 
including the VA examinations and treatment records.  The 
medical evidence shows that the veteran's back disability is 
not entitled to a higher evaluation.  The September 2005 
medical examination shows that the range of motion in the 
veteran's spine was limited in flexion to 70 degrees, in 
extension to 25 degrees, lateral flexion to 25 degrees to the 
right and left and rotation to 30 degrees to the right and 
left.  The veteran experienced pain during each range of 
motion.  The May 2007 examination shows the veteran 
experienced pain and there was no limitation of motion of the 
thoracolumbar spine.  

The Board finds that the medical evidence of record does not 
show that the forward flexion of the veteran's spine was 
30 degrees or less.  Additionally, there is no evidence of 
ankylosis of the veteran's spine in the medical evidence of 
record.  Therefore, the veteran is not entitled to an 
evaluation higher than 20 percent, including a 40, 50 or 100 
percent evaluation, under the General Rating Formula for 
Diseases and Injuries of the Spine.  

The VA medical records show a diagnosis of degenerative disc 
disease.  Intervertebral disc syndrome (preoperatively or 
postoperatively) will be evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
§ 4.25.  The Board previously determined that a higher rating 
is not warranted under the General Rating Formula for 
Diseases and Injuries of the Spine.  

According to the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, a 40% rating 
requires evidence of incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months and a 60% rating requires evidence of 
incapacitating episodes having a total duration of at least 
6 weeks during the past 12 months.  An incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  38 C.F.R. §  4.71a, 
Diagnostic Code 5243, Note (1) (2007).

In May 2007, the veteran indicated that he was not 
incapacitated by his back disability.  The remaining medical 
evidence also does not show incapacitation.  As such, the 
Board finds that the medical evidence of record does not show 
that the veteran had incapacitating episodes with a total 
duration of at least 4 weeks.  As the evidence is 
insufficient to show that there were any incapacitating 
episodes as defined by 38 C.F.R. § 4.471a, Diagnostic Code 
5243, the veteran is not entitled to an increased evaluation 
under this code.  

The Board has also considered the veteran's complaints of 
pain.  Upon examination in September 2005, the veteran had 
painful motion and tenderness to palpation.  There were no 
muscle spasms.  Motion was limited by pain, fatigue and lack 
of endurance; but not weakness or incoordination following 
repetitive use.  Pain had the major functional impact on the 
veteran.  Additional limitations could not be determined 
without speculation.  The examiner found no evidence of 
intervertebral disc syndrome with chronic and permanent nerve 
root involvement.  Upon examination in May 2007, the veteran 
had constant localized pain, aching and sharp in nature that 
was elicited by physical activity and stress.  The pain was 
relieved by rest and medication.  The veteran's posture and 
gait were normal.  The pain did not radiate on movement.  
There were no muscle spasms.  There was tenderness on 
palpation.  The joint function of the spine was additionally 
limited by pain after repetitive use.  Pain caused the major 
functional impact.  Joint function was not additionally 
limited by fatigue, weakness, lack of endurance or 
incoordination.  The additional limit to joint function was 0 
degrees.  The Board finds that the objective medical evidence 
does not show that pain on use resulted in additional 
functional limitation to the extent that under the limitation 
of motion codes the veteran's disability would be more than 
20 percent disabling.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 
supra.  

The Board further notes that to the extent that the veteran's 
service-connected disability affects his employment, such has 
been contemplated in the assignment of the current 20 percent 
schedular evaluation. The evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
referral to the RO for consideration of the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 is not 
warranted.


ORDER

An increased evaluation for upper thoracic strain with 
degenerative disc disease of L5-S1, currently 20 percent 
disabling is denied. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


